Citation Nr: 0948478	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability (decreased vision and ptosis), 
claimed due to VA treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1943 to 
January 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  No additional disability following VA eye surgery has 
been shown to be the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA. 

2.  Informed consent was given with respect to each of the 
Veteran's three eye surgeries at VA.

3.  No unforeseeable disabilities resulted from the Veteran's 
VA eye surgeries.


CONCLUSION OF LAW

Criteria for compensation under 38 U.S.C.A. § 1151 for an 
additional disability as a result of VA medical treatment 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  1151 Claim

The Veteran contends that he developed additional 
disabilities as a result of three eye surgeries performed by 
VA.  In September 2006, the Veteran underwent cataract 
surgery on his left eye.  Prior to the procedure, the risks 
of the procedure were explained to the Veteran, including the 
risks of bleeding, infection, need for additional surgery, 
loss of vision, and loss of the eye.  The Veteran indicated 
that he wished to proceed.  During the procedure, several 
complications arose as the Veteran's iris prolapsed on 
several occasions and had to be repositioned.  

Two weeks later, in October 2006, the Veteran had a second 
surgery on his left eye to remove residual material.  The 
risks of the operation were explained to the Veteran; and no 
complications were reported following the surgery.

The Veteran underwent a third surgery in January 2007 to 
correct ptosis that had developed since the first surgery.  
The ptosis was repaired and no complications were reported.  

At treatment sessions in June and July 2007, the Veteran 
complained that he was still having some difficulty seeing 
with his eyelid drooping.

The Veteran testified at a hearing before the Board in 
September 2009 that after his first surgery he was 
temporarily blind, although his vision eventually returned 
and he conceded that his visual acuity was now approximately 
20/50 in his left eye.  The Veteran did complain that his 
vision was currently blurry, and he indicated that since his 
eye surgeries his left eye has hung a little lower than his 
right eye.  The Veteran also believes that his vision is 
currently worse than it was before the initial surgery, 
although he has not advanced any medical evidence to support 
such a position.

In a February 2007 statement, the Veteran asserted that the 
cataract surgery he had took sight from his left eye 
(although he acknowledged that his vision had been somewhat 
restored) and caused his eyelid to droop.  He stated in March 
2007 that his first surgery had resulted in blindness and 
that it had been explained to him that the lens was broken 
and that the procedure had damaged his eye.  The Veteran 
believes that the additional disabilities of ptosis and 
decreased vision were the result of the VA surgery.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and either: 

1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the Veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility, and the proximate cause of the disability or 
death was either A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably foreseeable; 
or

2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. 
§ 1151 is to determine whether the Veteran has an additional 
disability as a result of a VA procedure.  See 38 C.F.R. § 
3.361. 

The evidence in this case confirms that the Veteran has an 
additional disability, as prior to his initial eye surgery in 
2006 he did not have a droopy eye lid (ptosis), but following 
his initial two surgeries this developed. 

The Veteran has also testified that his vision had worsened 
since the initial cataract surgery, although this has not 
been shown by medical records; and it is noted that the 
Veteran's vision in his left eye has been as keen as 20/40 
since his initial surgery.  Thus, while the Veteran has 
alleged that his vision is worse since the initial surgery, 
the medical evidence does not support this position, and the 
Veteran has not advanced any medical evidence in support of 
it.  As such, the evidence does not show that diminished 
vision should be considered an additional disability of the 
Veteran's cataract surgery.

The issue is then whether the VA procedure actually caused 
the additional disability.  In this case, there is no 
evidence that specifically shows causation, as a VA examiner 
stated that he had very little information on why the ptosis 
occurred.  However, given the occurrence of ptosis shortly 
after the Veteran's left eye surgery, it may be assumed the 
surgery was the cause.  However, causation alone is not 
sufficient to warrant compensation under 38 U.S.C.A. § 1151.  
Rather, the evidence must show either that the additional 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or that it was 
an event that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and either (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care or medical or surgical treatment without 
the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

The Veteran essentially asserts that the VA surgical 
procedure that caused the ptosis was the product of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
doctor.  He argued in his substantive appeal that the doctor 
lacked the ability to perform the procedure and failed to 
address to the complications during and after surgery. 

However, the Veteran has not provided any medical opinion to 
support his contentions; and he is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

The Veteran was provided with a VA examination in August 
2008.  However, while the examiner acknowledged that there 
were complications associated with the first surgery, he 
found that there was no evidence to support a finding of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  

The examiner explained that there was no real way of knowing 
that the Veteran would have a floppy iris (since corrected); 
and, even though the cataract surgery was a complicated 
procedure, he found that the surgeons proceeded in a 
straightforward fashion with appropriate judgment.  The 
examiner added that once the cataract portion of the service 
was completed, the Veteran was seen by a retinologist who 
then took care of the portion of the nuclear lens that had 
fallen into the posterior chamber.  Regarding the ptosis, he 
allowed that it was possible that one of the eyelid muscles 
was damaged during the surgical procedures, but he found no 
indication of this in the surgical reports.  Additionally, 
the examiner found that with the surgical repair of the 
ptosis, it was difficult to determine whether any permanent 
damage had even occurred.  

The examiner concluded that the overall outcome of the 
surgeries was that the Veteran achieved visual improvement in 
his left eye that was consistent with the original 
expectation that the visual acuity in his left eye would 
approach the visual acuity in his right eye.  

The examiner also stated that the cataract procedure was the 
only means of achieving improvement in the Veteran's visual 
acuity; and he found that the procedures followed after the 
complicated cataract surgery appeared to be totally in line 
with the expectations and completely appropriate.  The 
examiner, while not in anyway minimizing the Veteran's 
complaints, found no reason to fault the VA surgeons.

As such, no medical evidence supports the conclusion that 
additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.  There is also no 
allegation that consent was not given.

The final inquiry is whether the additional disability of 
ptosis was an event not reasonably foreseeable.  The 
regulations explain that the determination of whether the 
proximate cause of a Veteran's additional disability was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures.  
38 C.F.R. § 3.361(d)(2).

In this regard, medical treatise associated with the claims 
file shows that it is not uncommon for a patient to develop 
upper eyelid ptosis after cataract surgery.  As such, that 
the Veteran did in fact develop ptosis after cataract surgery 
cannot be deemed to be not reasonably foreseeable.  
Therefore, the criteria for a claim under 38 U.S.C.A. § 1151 
have not been met; and, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, notice was provided by a letter dated in 
March 2007, which informed the Veteran of all the elements 
required by the Pelegrini II Court as stated above.  

VA treatment records have been obtained; the Veteran was 
provided with a VA examination (the report of which has been 
associated with the claims file); and the Veteran testified 
at a hearing before the Board.  As such, VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In light of the denial of the 
Veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the Veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

ORDER

Compensation under 38 U.S.C.A. § 1151 for an additional 
disability as a result of eye surgery that was provided by VA 
is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


